DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015116687 to Sterrett in view of WO 2014124231) to Chou et al.
Sterrett discloses the claimed method for catheter assembly, the method comprising: 
printing conductive traces 172b on at least one flexible substrate 162 (see para 0070 and Figs. 23A-23B); 
encapsulating the at least one flexible substrate for environmental protection (see Fig. 22, reference to step 144)
inserting the at least one encapsulated flexible substrate into a catheter shaft of a catheter (see step 148 of Fig. 22); 	
attaching connectors 176, 190 to each end of the at least one encapsulated flexible substrate 162 (see Fig. 25b) ; 
attaching a set of the connectors 170a, 170b to sensors 176/190 located at a distal end 161 of the catheter assembly 160 (see Fig. 25A-B; and 
attaching another set of the connectors 172a, 172b to electronics in a handle of the catheter (see para. 0134 for the teaching of connectors or pads that associated with the catheter assembly).  	Further, if it is argued that the Sterrett does not teach the another set of the connectors to electronics in a handle of the catheter.   The chou teaches the above (see Figs. 1 depicts another set of the connectors 116’s to electronics in a handle 112 of the catheter).   Therefore, an ordinary skill in the art before the effective filing date of the claimed invention would have had the necessary technological capabilities to have incorporated the Chou teaching as noted above onto the invention of Sterrett in order to obtain the catheter having the above substrate configurations and/or requirements that would works.  The motivation for the teaching can be obtain from either reference since both are in same endeavor field invention.
	As applied to claim 3, refer to abstract of the Chou for the teaching of wherein the at least one flexible substrate includes a plurality of layers, each layer having a plurality of conductive traces.
Limitations of claims 7-9 apparently are also met by the above (see Sterrett as shown in Fig. 22 144-148 and Fig. 23A-23B, where 172a-172b for teaching of signal and traces and 170a-170b as broadly represented the ground).

Allowable Subject Matter
Claims 2, 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         

mt